Citation Nr: 0628289	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-09 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Whether new and material evidence as been received to 
reopen a claim for service connection for nephritis also 
claimed as renal disease.  

2.	Entitlement to service connection for a low back disorder.  

3.	Entitlement to service connection for chronic urinary 
tract infections.  

4.	Entitlement to service connection for kidney stones.  

5.	Entitlement to service connection for hypothyroidism.  

6.	Entitlement to service connection for cardiovascular 
disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to June 
1981.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Waco, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

Regarding the veteran's claim for nephritis, it is noted that 
service connection for renal disease was previously denied in 
November 1997 and May 2000.  Although the veteran's current 
claim is for service connection for nephritis, this is 
considered to be part and parcel of the prior claim for 
service connection for renal disease.  McGraw v Brown, 7 Vet. 
App. 138 (1994).  The Board concludes, as will be set forth 
below, that it can address the issue in this fashion without 
prejudice to the veteran.  That issue has been 
recharacterized to put it on the correct legal basis.


FINDINGS OF FACT

1.	Service connection for renal disease, now claimed as 
nephritis was denied by the RO in November 1997 and May 2000 
rating actions.  The veteran was notified of these actions 
and of here appellate rights, but failed to file a timely 
appeal.  It was indicated that there was no evidence of renal 
disease or nephritis in service or for many years thereafter.

2.	Since the May 2000 decision denying service connection for 
renal disease, the additional evidence, not previously 
considered, is cumulative and does not relate to an 
unestablished fact necessary to substantiate the claim such 
that it raises a reasonable possibility of substantiating the 
claim.  

3.	A low back disorder was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event.

4.	Chronic urinary tract infections were not evident during 
service or until many years thereafter and are not shown to 
have been caused by any in-service event or related to a 
service connected disease or injury.

5.	Kidney stones were not evident during service or until 
many years thereafter and are not shown to have been caused 
by any in-service event or related to a service connected 
disease or injury.

6.	Hypothyroidism was not evident during service or until 
many years thereafter and is not shown to have been caused by 
any in-service event.

7.	Chronic cardiovascular disease was not evident during 
service or until many years thereafter and is not shown to 
have been caused by any in-service event or related to a 
service connected disease or injury.


CONCLUSIONS OF LAW

1.	The additional evidence received subsequent to the May 
2000 decision of the RO, which denied service connection for 
chronic renal disease, is not new and material; thus, the 
claim for service connection for nephritis is not reopened, 
and the May 2000 RO decision is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2005). 

2.	A chronic low back disorder was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

3.	Chronic urinary tract infections were neither incurred in 
nor aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2005).

4.	Kidney stones were neither incurred in nor aggravated by 
service nor may they be presumed to have been incurred in 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

5.	Hypothyroidism was neither incurred in nor aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

6.	Cardiovascular disease was neither incurred in nor 
aggravated by service nor may it be presumed to have been 
incurred therein or caused by a service connected disease or 
injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in November 2001, December 2003, and 
February 2004, the RO notified the appellant of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  In addition, the RO asked the appellant to 
submit any evidence in her possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Further, the December 2003 cover letter has 
sufficient to information to comply with the requirements of 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Further a June 
2002 rating decision addressed the matter of new and material 
evidence as did the aforementioned letter.  Thus, there is no 
prejudice in proceeding to consideration of this issue.

During the tendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In May 2006, the veteran was provided the necessary 
notification needed to satisfy this decision.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including cardiovascular or renal disease and kidney 
stones, may be presumed to have been incurred during service 
if they first become manifest to a compensable degree within 
one year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service is 
required for service connection.  38 C.F.R. § 3.303(b).

Regarding the veteran's claim for service connection for 
nephritis, it is noted that service connection for was 
previously denied by the RO in November 1997 and May 2000 
rating decisions.  The veteran did not appeal these 
determinations.  In such cases, it must first be determined 
whether or not new and material evidence has been submitted 
such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 
140 (1991).  The last decision is to be finalized Evans v. 
Brown 9 Vet. App. 273 (1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the prior denials of 
service connection for renal disease included the service 
medical records that showed no complaint or manifestation of 
a kidney disorder while the veteran was on active duty.  In 
January 1997, the veteran was given an abdominal sonogram 
that showed the absence of her left kidney, with the right 
kidney being enlarged from compensatory hypertrophy.  Review 
of the private medical records available at that time showed 
no medical opinion indicating that this disability was 
related to service.  

Evidence submitted by the veteran in connection with her 
application to reopen her claim for service connection for 
nephritis consists primarily of records of treatment many 
years after service that does not indicate in any way that 
the condition is service connected.  Such evidence is not new 
and material evidence upon which the claim may be reopened.  
Cox v. Brown, 5 Vet. App. 95 (1993).  Under these 
circumstances, the application to reopen the claim must be 
denied.  

The veteran is seeking service connection for a low back 
disorder that she believes had its onset during service.  
Review of the entire medical evidence of record, which 
includes the service medical records, records of treatment 
rendered at service medical facilities, and records of 
treatment at private and VA medical facilities shows no 
complaint or manifestation of a low back disorder until many 
years after the veteran's separation from service.  VA 
outpatient treatment records dated in 2001 show that the 
veteran was seen for complaints that included mild positional 
back pain.  In August 2001, evaluation showed no symptoms at 
that time.  As there is no medical evidence establishing a 
back disorder during service, and no medical opinion that 
relates any current back disability to the veteran's period 
of active duty, service connection must be denied.  

The veteran claims service connection for hypothyroidism.  
Review of the record shows that this disorder was first noted 
in the mid-1980's, reportedly in 1984.  There is no 
indication in the service medical records of a thyroid 
disorder.  Records dated in April 1990 show that the veteran 
had been on synthroid from 1984 to 1987.  Records, dated in 
2001 and 2002, show that she continues to take medication.  
There is no evidence of record that the veteran developed 
hypothyroidism while on active duty or that the disability is 
the result of service.  Absent a demonstration that the 
disorder is shown in service or related thereto, service 
connection is not warranted.  

The veteran is claiming service connection for heart disease, 
kidney stones, and chronic urinary tract infections, 
primarily as being caused by renal disease.  Of these three 
disorders, the service medical records show only evidence of 
a urinary tract infection in July 1978.  There is no 
indication of a recurrence of an infection, and on 
examination for separation from service there were no 
complaints or manifestations of the disorder or of 
cardiovascular or renal disease.  The veteran's blood 
pressure reading was 98/64.  As heart disease or kidney 
stones were not demonstrated during service or within one 
year thereafter, service connection is not warranted on a 
direct or presumptive basis.  As the veteran is not shown by 
continuity of symptomatology to have manifested chronic 
urinary tract infections in any of the medical evidence of 
record, service connection on a direct basis must likewise be 
denied.   

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  As noted above, 
however, service connection is not in effect for renal 
disease and the veteran's contentions that her heart disease, 
kidney stones or chronic urinary tract infections are in some 
way related to her period of active duty have no support in 
any of the medical evidence of record.  Under these 
circumstances, service connection must be denied.  


ORDER

New and material evidence having not been received, the 
application to reopen a claim for service connection for 
nephritis, also claimed as renal disease, is denied.  

Service connection for a low back disorder is denied.  

Service connection for chronic urinary tract infections is 
denied.  

Service connection for kidney stones is denied.  

Service connection for hypothyroidism is denied.  

Service connection for cardiovascular disease is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


